               Case 3:20-mj-70028-MAG Document 34 Filed 05/29/20 Page 1 of 2




 1   ISMAIL RAMSEY (Bar No. 189820)
     izzy@ramsey-ehrlich.com
 2   KATHARINE KATES ((Bar No. 155534)
     katharine@ramsey-ehrlich.com
 3   RAMSEY & EHRLICH LLP
     803 Hearst Avenue
 4   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 5   (510) 291-3060 (Fax)
 6   Attorneys for Defendant Mohammed Nuru
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN FRANCISCO DIVISION
11

12                                                    )    Case No.: CR 20-70028 MAG
     UNITED STATES OF AMERICA,                        )    Case No.: CR 20-70076 MAG
13                                                    )
                       Plaintiff,                     )    STIPULATION AND [PROPOSED]
14                                                    )    ORDER TO VACATE HEARING AND
             vs.                                      )    MODIFY BAIL CONDITIONS
15                                                    )
     MOHAMMED NURU,                                   )
16                                                    )
                       Defendant.                     )
17                                                    )
                                                      )
18
             The defendant Mohammed Nuru is currently scheduled to appear before this Court for
19
     status and preliminary hearing or indictment on June 21, 2020.
20
             This court ordered Mr. Nuru released on bail, with a $2 million bond, with $400,000 of
21
     that amount secured by a deed of trust on his primary residence.
22
             Mr. Nuru has complied with all of the terms of his pretrial release and supervision,
23
     without any violations. Mr. Nuru has requested to travel to his home in Stonyford, Colusa
24
     County, to perform maintenance for the weekends of May 29th-June 2, 2020 and July 2nd - July
25
     6th, 2020. His supervising pretrial services officer does not object to this request.
26

27

28

                                                       1
     Stipulation and [Proposed] Order
                Case 3:20-mj-70028-MAG Document 34 Filed 05/29/20 Page 2 of 2




 1           Accordingly, the United States and Mr. Nuru stipulate and move this court to modify the
 2   bail conditions to allow Mr. Nuru to travel to his home in Stonyford for the two above-described
 3   periods.
 4           All other conditions of Mr. Nuru’s pretrial release, imposed on January 28, 2020, will
 5   remain the same.
 6           IT IS SO STIPULATED.
 7   Dated: May 29, 2020                          Respectfully Submitted,
 8                                                        RAMSEY & EHRLICH LLP
 9
                                                                        //s//    ____________
                                                          ISMAIL RAMSEY
10
                                                          KATHARINE KATES
                                                          Attorneys for MOHAMMED NURU
11

12
                                                          DAVID L. ANDERSON
13                                                        United States Attorney

14
                                                                        //s//               _________
15                                                        SCOTT D. JOINER
                                                          S. WAQAR HASIB
16                                                        Assistant United States Attorneys
17

18           GOOD CAUSE HAVING BEEN SHOWN, IT IS SO ORDERED.
19   Dated: May 29, 2020
20
                                                  ___________________________________
21
                                                  THE HONORABLE SALLIE KIM
22                                                UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                                                     2
     Stipulation and [Proposed] Order
